DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Objections
Claim 17 is objected to because of the following informalities:  “The system if claim 8” should be corrected to “The system of claim 8”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned 

Claims 1-3, 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0300462 (Russ) in view of US Patent Application Publication No. 2002/0105432 (Pederson et al.).

Regarding claim 1, Russ discloses a device comprising: 
a body comprising a plurality of selectively lighted segments (lights that may illuminate continuously, intermittently, sequentially, or the like by a LED controller to appear to move animatedly in a certain direction; light sources 20, 22, 24, 26, 28, 30; [0048]; [0049]; See Fig. 1A;  Fig. 10); and 
a tether connecting the plurality of lighted segments to an electrical system of a vehicle (light sources 20, 22, 24, 26, 28, 30 are electrically connected to an electric circuit 32, which is electrically connected to a wire 34 and a wire 42, which are electrically connected to a vehicle battery and/or generator; [0049]; Fig. 10).



Pederson discloses a LED warning light (title) for use with a vehicle [0067]; Fig. 1; 13; 33), that provides a strobe light [0061]; [0087]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Russ with the Strobe light feature of Pederson to create a high-visibility lighting system.

Regarding claim 2, Pederson further discloses a microcontroller that receives the strobe signal and controls the illumination of the plurality of selectively lighted segments in the strobing manner (LEDs operated by a controller/microprocessor to provide strobe signal [0087]; [0106]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a microprocessor to easily command and control the lighting as desired.

Regarding claim 3, Russ further discloses a power supply powering the microcontroller and the plurality of selectively lighted segments when the tether becomes disconnected from the electrical system of the vehicle (internal backup battery 40 

Regarding claim 8, Russ discloses a system comprising: 
an interface to a vehicle wiring harness configured to detect that vehicle emergency indicators have been deployed (vehicle trunk lid hazard signage that flashes in concert with the vehicle’s hazard flashing system (thus the systems are electrically connected); Abstract); 
a plurality of separate light segments forming a hazard symbol (LEDs on signage; lights that may illuminate continuously, intermittently, sequentially, or the like by a LED controller to appear to move animatedly in a certain direction; light sources 20, 22, 24, 26, 28, 30; [0048]; [0049]; See Fig. 1A;  Fig. 10; see Fig. 1A); 
wherein the microcontroller activates the plurality of separate light segments in a response to detection that vehicle emergency indicators have been deployed (vehicle trunk lid hazard signage that flashes in concert with the vehicle’s hazard flashing system; Abstract).

Russ fails to expressly disclose strobe lights.


Pederson discloses a LED warning light (title) for use with a vehicle [0067]; Fig. 1; 13; 33), that provides a strobe light [0061]; [0087]).  Pederson further discloses a microcontroller that receives the strobe signal and controls the illumination of the plurality of selectively lighted segments in the strobing manner (LEDs operated by a controller/microprocessor to provide strobe signal [0087]; [0106]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a microprocessor to easily command and control the lighting as desired, such as flashing strobe lights in concert with the vehicle flashers, in order to gain more attention.

Regarding claim 10, Russ further discloses the interface to a vehicle wiring harness is a wired tether to the vehicle (light sources 20, 22, 24, 26, 28, 30 are electrically connected to an electric circuit 32, which is electrically connected to a wire 34 and a wire 42, which are electrically connected to a vehicle battery and/or generator; [0049]; Fig. 10); vehicle trunk lid hazard signage that flashes in concert with the vehicle’s hazard 

Regarding claim 19, Russ discloses a system comprising:
	A plurality of light segments each being capable of steady state illumination, flashing illumination (lights that may illuminate continuously, intermittently, sequentially, or the like by a LED controller to appear to move animatedly in a certain direction; light sources 20, 22, 24, 26, 28, 30; [0048]; [0049]; See Fig. 1A;  Fig. 10); and
	Illuminating the plurality of light segments in response to an emergency event indication from a vehicle (vehicle trunk lid hazard signage that flashes in concert with the vehicle’s hazard flashing system; Abstract).

	Russ fails to expressly disclose strobing illumination, wherein a microcontroller that illuminates the plurality of light segments in a strobing manner.
Pederson discloses a LED warning light (title) for use with a vehicle [0067]; Fig. 1; 13; 33), that provides a strobe light [0061]; [0087]).  Pederson further discloses a microcontroller that receives the strobe signal and controls the illumination of the plurality of selectively lighted segments in the strobing manner (LEDs operated by a controller/microprocessor to provide .

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0300462 (Russ) as modified by US Patent Application Publication No. 2002/0105432 (Pederson et al.) and further in view of US Patent Application Publication No. 2016/0144778 (Tucker et al.).

Regarding claims 5 and 9, Russ and Pederson disclose the device of claim 2 and the system of claim 8 as discussed above.  Russ fails to expressly disclose wherein the microcontroller receives the strobe signal wirelessly and also wherein the interface to a vehicle wiring harness comprises a wireless interface providing the detection that vehicle emergency indicators have been deployed.
However, Tucker discloses an enhanced communication system for vehicle hazard lights wherein a wireless module may be used to interface with Bluetooth equipped LED modules installed in place .


Claims 6, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0300462 (Russ) as modified by US Patent Application Publication No. 2002/0105432 (Pederson et al.) and further in view of US Patent Application Publication No. 2016/0152176 (Kang).

Regarding claims 6, 13, and 14, Russ and Pederson disclose the device of claim 1 and the system of claim 8 as discussed above.  Russ fails to expressly disclose wherein the plurality of selectively lighted segments form a shape of contrasting nested triangles or wherein the hazard symbol comprises a warning triangle.  Furthermore, Russ fails to disclose wherein the plurality of separately strobe capable light segments forming a 
However, Kang discloses a safety board sign with LEDs and that has nested triangles that have contrasting appearance (see Fig. 1 and 2; [0004]; [0019]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to shape the sign board as nested triangles, because that sign shape is highly noticeable.

Regarding claim 7, Russ discloses a stand that holds the body upright on a surface (housing and frame are sized and adapted for mounting upon the underneath side of a vehicle trunk lid [0012]).  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0300462 (Russ) as modified by US Patent Application Publication No. 2002/0105432 (Pederson et al.) and further in view of US Patent Application Publication No. 2006/0043433 (Matsushita).

Regarding claim 17, Russ and Pederson disclose the system of claim 8 as discussed above.  Russ fails to explicitly disclose 
However, Matsushita discloses a LED with a translucent substrate to allow light to emit [0008]; [0058].  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Russ as combined with Pederson and utilize LEDs that are translucent to allow them to emit light.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0300462 (Russ) as modified by US Patent Application Publication No. 2002/0105432 (Pederson et al.) and further in view of US Patent Application Publication No. 2018/0094777 (Vargas-Chambers). 

Regarding claim 18, Russ and Pederson disclose the system of claim 8 as discussed above. Russ fails to explicitly disclose the plurality of separate strobe capable light segments forming a hazard symbol are transparent.
Vargas-Chambers discloses a LED element with a transparent enclosure so that the LED can be seen [0035].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Russ as combined with .

Allowable Subject Matter
Claims 4, 11, 12, 15, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2017/0274819 (Domingo) discloses a hazard triangle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683